                Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :    07 Cr. 1035 (RMB)
                          - against -                          :
                                                               :   DECISION & ORDER
TREMAINE TAZEWELL,                                             :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x

        Having reviewed the record herein, including without limitation: (1) Defendant Tremaine

Tazewell’s pro se motion, dated July 17, 2020, requesting compassionate release and reduction of his

sentence to time served. Def. Mot. at 1. Tazewell, who is 41 years old, advises, among other things, that:

his medical conditions include hypertension, high blood pressure, hyperlipidemia, and sickle cell trait

which, combined with the current COVID-19 pandemic, constitute compelling and extraordinary

circumstances warranting compassionate release. Tazewell also contends that he faces “a particularly high

risk” of contracting COVID-19 at the prison facility where he is incarcerated, which is FCI Fort Dix,

which he terms is “a hot-bed of the COVID-19 virus” and where he complains “there is no social

distancing,” “virtually no one wears masks,” and “disinfecting is sporadic at best.” Def. Mot. at 2, 4, 7;

(2) the Government’s opposition, dated August 18, 2020, contending that: Tazewell does not have “health

conditions that place [him] at a heightened risk of complications from COVID-19”; “the BOP has made

significant efforts to reduce the risk of [Tazewell] contracting COVID-19 at Fort Dix”; and “shortening

his sentence would be inconsistent with the Section 3553(a) factors in light of the defendant’s extensive

history of drug dealing.” See Gov’t Opp. at 4, 5, 6. The Government submits Tazewell’s BOP medical

records which reflect his physical examinations at FCI Fort Dix between May 2016 and June 2020; (3)

Tazewell’s pro se reply, dated September 9, 2020, contending (persuasively) that: “many other courts

have found that individuals with hypertension are at severe risk of complications from COVID-19”; and

describing his personal rehabilitation accomplishments during his incarceration (for a mandatory


                                                              1
               Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 2 of 14

 minimum of 20 years). See Def. Reply at 1-2; (4) Tazewell’s supplemental brief, dated November 24,

 2020, addressing “the deteriorating COVID-19 situation at FCI Fort Dix.” See Def. Suppl. Br. at 1; and

 (5) the Government’s supplemental response, dated December 29, 2020, contending that “[Tazewell] has

 not shown that there are active cases in his housing unit.” See Gov’t Suppl. Resp. at 1, the Court hereby

 grants Tazewell’s motion for compassionate release effective immediately, releasing him from

 incarceration and reducing his supervised release obligation to 4 years, as follows: 1

I.   Background

        On September 2, 2008, Tazewell pleaded guilty to conspiracy to distribute and possess with intent

 to distribute heroin, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and

 846. See Sept. 8, 2008 Order. Because of his prior drug convictions, Tazewell faced a statutory mandatory

 minimum sentence of 240 months’ imprisonment followed by 10 years of supervised release which the

 Court was constrained to impose on April 7, 2009. See Sentencing Tr. at 9:20-10:3. Tazewell’s

 Sentencing Guidelines range was 262 to 327 months; his criminal history category was VI; and his

 offense level was 34. Id. at 3:11-13. At the time of his conviction, Tazewell had a history of drug and

 alcohol abuse. Id. at 4:5-7.

        Tazewell, as noted, is incarcerated at FCI Fort Dix in New Jersey which is described as a “low-

 security federal correctional institution with an adjacent minimum-security satellite camp.” See FCI Fort

 Dix, BOP, https://www.bop.gov/locations/institutions/ftd/; see also Def. Mot. at 2; Gov’t Opp. at 3. “Fort

 Dix is thus two separate (although adjacent) institutions, referred to as ‘Fort Dix Low’ and ‘Fort Dix

 Camp.’” See Gov’t Opp. at 3. Tazewell is incarcerated in Fort Dix Low. Id.




 1
  Any issues or arguments raised by the parties but not specifically addressed in this Decision and
 Order have been considered by the Court and rejected.


                                                      2
                   Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 3 of 14

             As of January 2, 2021, Tazewell had been incarcerated over 12 years. See Gov’t Opp. at 3; Def.

  Mot. at 3. “Based on the Bureau of Prisons' [] current calculations, if [Tazewell] remains on good

  behavior his scheduled release date is August 6, 2025.” See Gov’t Suppl. Resp. at 1.

II.      Legal Standard

             18 U.S.C. § 3582(c)(1)(A) provides in part:

             [T]he court, . . . upon motion of the defendant after the defendant has fully exhausted all
             administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
             defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and
             may impose a term of probation or supervised release with or without conditions that does
             not exceed the unserved portion of the original term of imprisonment), after considering the
             factors set forth in section 3553(a) to the extent that they are applicable, if it finds that . . .
             extraordinary and compelling reasons warrant such a reduction . . .

             18 U.S.C. § 3582 “allows a court to reduce a term of imprisonment or supervised release after

  considering the factors set forth in 18 U.S.C. § 3553(a) and finding that ‘extraordinary and compelling

  reasons warrant such a reduction.’” See United States v. Turnbull, 2020 WL 5089439, at *1 (S.D.N.Y.

      Aug. 28, 2020); see also United States v. Sturgis, 2020 WL 7063359, at *3 (W.D.N.Y. Nov. 24, 2020).

             United States Sentencing Commission policy statement U.S.S.G. § 1B1.13 provides that a court

      may reduce a term of imprisonment if “extraordinary and compelling reasons warrant the reduction,” “the

      defendant is not a danger to the safety of any other person or to the community . . .,” and “the reduction is

      consistent with this policy statement.”

             “[I]n deciding a compassionate release motion brought directly by a prisoner . . . [t]he court []

   looks to § 1B1.13 for guidance in the exercise of its discretion.” United States v. Rodriguez, 2020 WL

   7640539, at *3 (S.D.N.Y. Dec. 23, 2020). However, “a district court’s discretion in this area – as in all

   sentencing matters – is broad.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). District courts

   are “free[] . . . to consider the full slate of extraordinary and compelling reasons that an imprisoned person

   might bring before them in motions for compassionate release.” Id.




                                                             3
                Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 4 of 14

III.   Principal Findings

          The Court’s findings are as follows:

   1. Tazewell has exhausted his administrative remedies. See United States v. Burman, 2020 WL 3182766,

       at *2 (S.D.N.Y. June 13, 2020); United States v. Gray, 2020 WL 3050730, at *3 (S.D.N.Y. June 8,

       2020). On April 17, 2020, Tazewell wrote to the Warden of FCI Fort Dix requesting “Compassionate

       Release as an inmate with a Debilitated Medical Condition.” See Gov’t Opp. Ex. 1 at 1. On May 3,

       2020, the Warden denied Tazewell’s request. Id.

   2. Tazewell’s BOP medical records clearly confirm that he suffers from several serious medical

       conditions, including hypertension, high blood pressure, hyperlipidemia (high cholesterol), and sickle

       cell trait. See e.g. BOP Medical Records Ex. 2 at 1, 13, 16; BOP Medical Records Ex. 3 at 3; BOP

       Medical Records Ex. 4 at 37. And, Tazewell’s medical conditions clearly create a significant risk of

       severe illness from COVID-19 – and are extraordinary and compelling conditions (reasons)

       warranting compassionate release, as follows:

          a. The Centers for Disease Control and Prevention (CDC) has designated hypertension as

              “associated with increased illness severity and adverse outcomes from COVID-19.” See

              United States v. Gotti, 2020 WL 7706828, at *3 (S.D.N.Y. Dec. 29, 2020). “[P]eople with

              hypertension face at least a two-fold risk of death from COVID-19 compared to non-

              hypertensive individuals.” See United States v. Salvagno, 456 F.Supp.3d 420, 446 (N.D.N.Y.

              2020) (citing Gao et al., Association of Hypertension and Antihypertensive Treatment with

              COVID-19 Mortality, EUROPEAN HEART JOURNAL, June 5, 2020). Tazewell’s hypertension is

              established in BOP Medical Records Ex. 2 at 13, 16 and BOP Medical Records Ex. 7 at 7.

          b. The CDC has also designated high blood pressure – as reflected in Tazewell’s series of blood

              pressure readings at above 130/80 – as a condition “that lead[s] or may lead to an ‘increased

              risk of severe illness from COVID-19.’” See United States v. Vasquez, 2020 WL 5038006, at

              *2 (S.D.N.Y. Aug. 26, 2020); People with Certain Medical Conditions,

                                                         4
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 5 of 14

           https://www/cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

           conditions.html (updated Dec. 29, 2020). Tazewell’s high blood pressure is established in BOP

           Medical Records Ex. 2 at 1, 2, 6, 13, 17, 20, 25 and BOP Medical Records Ex. 3 at 1, 3, 12,

           18. The BOP Medical Records show, for example, that Tazewell had blood pressure readings

           of 141/98 on June 17, 2020; 149/95 on May 27, 2020; 132/84 on December 4, 2019; and

           148/80 on September 9, 2019. See BOP Medical Records Ex. 2 at 2, 6, 13. Tazewell’s BOP

           Medical Records also state that he has a “history of elevated blood pressures” and that his

           blood pressure is “poorly-controlled.” Id. at 1, 17.

       c. “Hyperlipidemia (high cholesterol) has proven to be one of the most common comorbidities in

           COVID-19 related fatalities.” See United States v. Hurst, 2020 WL 7490232, at *3 (W.D. Pa.

           Dec. 21, 2020); United States v. Jones, 2020 WL 3892960, at *3 (E.D. Pa. July 9, 2020).

           Hyperlipidemia is the third most common comorbidity among COVID-19 fatalities. See Jones,

           2020 WL 3892960, at *3; COVID-19 Tracker, New York State Department of Health,

           https://www.covid19tracker.health.ny.gov/views/NYS-COVID-19-Tracker/. Tazewell’s

           hyperlipidemia is established in BOP Medical Records Ex. 2 at 2, 7, 16, 34; BOP Medical

           Records Ex. 3 at 26; and BOP Medical Records Ex. 4 at 37.

       d. And, “a person with the sickle cell trait may experience serious complications if diagnosed

           with COVID-19.” See United States v. Thompson, 2020 WL 3470301, at *3 (C.D. Ill. June 25,

           2020) (citing Sickle Cell Trait, CDC, https://www.cdc.gov/ncbddd/sicklecell/traits.html);

           United States v. Lewis, 2020 WL 5095471, at *5 (W.D. Wash. Aug. 28, 2020). Tazewell’s

           sickle cell trait condition is established in BOP Medical Records Ex. 2 at 1; and BOP Medical

           Records Ex. 4 at 47.

3. FCI Fort Dix appears to be experiencing a persistent and significant rise in COVID-19 cases. As of

   January 2, 2021, there were 586 inmates at FCI Fort Dix with active COVID-19 cases (out of a

   population of 2,743 inmates). See COVID-19: Coronavirus, BOP, https://www.bop.gov/coronavirus/

                                                      5
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 6 of 14

    (last visited Jan. 2, 2021). Since the beginning of the COVID-19 pandemic starting in March 2020, a

    total of 1,084 inmates have tested positive at FCI Fort Dix. Id.

    On December 8, 2020, a delegation of twelve (12) New Jersey lawmakers, including U.S. Senators

    Robert Menendez and Cory A. Booker, submitted a letter to BOP Director Michael Carvajal

    expressing “serious concerns regarding the Bureau of Prison’s [] response to the ongoing

    COVID-19 outbreak at FCI Fort Dix.” See “Menendez, Booker, NJ Delegation Renew Call to Halt

    Transfers to Fort Dix Amidst Continuing COVID-19 Outbreak,” https://www.menendez.senate.gov/

    (emphasis added).

4. Courts have increasingly recognized the significant rise and outbreak of COVID-19 at FCI Fort Dix in

    support of their determinations of compassionate release. See e.g. United States v. Avery, 2020 WL

    6728781, at *1 (S.D.N.Y. Nov. 16, 2020) (where the court pointed out that “in recent months, the

    incidence of COVID-19 at FCI Fort Dix . . . has increased at an alarming rate”); United States v.

    Fernandez, 2020 WL 7647459, at *3 (S.D.N.Y. Oct. 14, 2020) (where the court found that the

    “number of current cases at FCI Fort Dix [] marks a worrying uptick”); United States v. Vega, 2020

    WL 7060153, at *3 (E.D.N.Y. Dec. 2, 2020) (where the court described “failure . . . to prevent and

    control a COVID-19 outbreak at FCI Fort Dix”); United States v. Staats, 2020 WL 6888224, at *2

    (E.D. Pa. Nov. 24, 2020) (where the court stated that “FCI Fort Dix is experiencing an uncontrolled

    outbreak of COVID-19”).2




2
  Serious COVID-19 issues at prisons are not, of course, confined to BOP Fort Dix. According to the New
York Times: “From California to Missouri to Pennsylvania, state and local officials say that so many
guards have fallen ill with the virus and are unable to work that abruptly closing some [state] correctional
facilities is the only way to maintain community security and prisoner safety.” See Brendon Derr et al.,
States Are Shutting Down Prisons as Guards Are Crippled by COVID-19, NEW YORK TIMES, Jan. 2,
2021.


                                                      6
                Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 7 of 14

  5. The Court finds that Tazewell does not present a danger to the community. This is evidenced by,

      among other things, (i) the length of incarceration he has already served; (ii) the steps he has taken

      toward recovering from his drug and alcohol addictions while incarcerated; and (iii) the responsible

      plan he has developed for a law-abiding post-release life in Washington, D.C. with his family.

      Tazewell states: “I accept[] full responsibility for my offense and I sincerely regret my transgression

      and the harm I caused to others and to my family . . . Without offering excuses, I respectfully state the

      loss of my moral compass and transgression arose out of my drug addiction. During my incarceration

      I have (with counseling) overcome my addiction and I am now drug free. I will never return to drug

      use . . . During my incarceration I have successfully completed two drug courses and approximately

      30 educational courses.” See Def. Mot. at 3.

  6. Compassionate release of Mr. Tazewell is also fully consistent with the sentencing factors at 18

      U.S.C. § 3553(a). See also discussion at pp.11-13, infra.

  7. Tazewell is entitled to immediate compassionate release from incarceration and a reduction of his

      supervised release term from 10 to 4 years. The conditions attached to the 4 year term of supervised

      release are those set forth in the sentencing Judgment, dated April 7, 2009, and include “participation

      in a program approved by the U.S. Probation Office for substance abuse”; and “participation in

      weekly individual therapeutic counseling by a licensed therapist.” See Sentencing Tr. at 10:3-11:1;

      Judgment; see also discussion at p.14, infra.

IV.   Additional Findings

         Tazewell’s medical conditions, as noted, combined with the COVID-19 pandemic and

  compounded by the conditions at FCI Fort Dix, constitute extraordinary and compelling circumstances

  warranting Tazewell’s compassionate release. Tazewell’s release is also consistent with the 18 U.S.C §

  3553(a) sentencing factors and is supported by the Court’s finding that he does not pose a danger to the

  community.




                                                        7
              Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 8 of 14

   (1) Tazewell’s Medical Conditions

       Tazewell has met his burden of proving that he suffers from hypertension, high blood pressure,

hyperlipidemia, and sickle cell trait. See e.g. Def. Mot. at 4 (“My medical records . . . demonstrate I suffer

from chronic hypertension . . . and sickle cell [trait].”); BOP Medical Records Ex. 2 at 13, 16 (“History of

hypertension”); Id. at 17 (“Inmate has history of elevated blood pressures, was on blood pressure checks

at one time”); Id. at 2 (“Assessment: Hyperlipidemia”); BOP Medical Records Ex. 4 at 47 (“Medical

History: . . . Sickle Cell Anemia Trait: Yes”); Gov’t Opp. at 5 (“the defendant’s medical records confirm

that he has a history of high blood pressure”). These medical conditions create a heightened risk of severe

illness if Tazewell were to contract COVID-19 (see discussion at pp. 4-5, supra) and constitute

extraordinary and compelling circumstances warranting Tazewell’s immediate compassionate release.

       Recent decisions support Tazewell’s compassionate release. In United States v. Pena, 459 F.

Supp. 3d 544 (S.D.N.Y. 2020) (Nathan, D.J.), the court found that “[the defendant] has several underlying

health conditions that increase his vulnerability to COVID-19 infection and, if infected, to the risk of

serious injury or death. Specifically, [the defendant] suffers from hypertension and hyperlipidemia.” Id. at

550. The court also noted: “[t]he Centers for Disease Control and Prevention has identified hypertension

as a comorbidity that increases the likelihood of serious risk from COVID-19. This Court has repeatedly

recognized that COVID-19 presents a heightened risk for individuals with hypertension.” Id. Judge

Nathan held that these medical conditions were “extraordinary and compelling, and . . . warrant[ed]

compassionate release,” id. at 552 -- as is also true in Tazewell’s case.

       Similarly, in United States v. Zoquier-Solano, 2020 WL 6193859 (S.D.N.Y. Aug. 10, 2020)

(Oetken, D.J.), the court found that the defendant, “a 42-year-old man who suffers from a combination of

medical conditions, including hypertension [and] hyperlipidemia” was at “heightened risk if he were to

contract COVID-19.” Id. at *2. The court held that “the COVID-19 pandemic, coupled with Defendant’s

physical and medical condition and the conditions at Defendant’s prison facility [FCI Fort Dix] provide

‘extraordinary and compelling reasons’ for reducing his sentence.” Id.

                                                      8
              Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 9 of 14

       And, in United States v. De La Cruz, 2020 WL 6193891 (D. Conn. Oct. 22, 2020), the defendant

sought compassionate release based on her high blood pressure and obesity. Id. at *4. The court noted:

“[c]ourts in this District, and other courts in this Circuit, have held that the same or similar underlying

medical conditions, alone or separately, combined with the risk of coronavirus, constitute extraordinary

and compelling reasons for release,” and “the Government does not dispute[] that [defendant’s] obesity

and high blood pressure put her at greater risk of suffering severe illness should she contract COVID-19.”

Id. “Accordingly, the Court finds that extraordinary and compelling reasons exist to warrant [defendant’s]

release.” Id.; see also United States v. Hernandez, 2020 WL 1503106, at *1 (S.D.N.Y. Mar. 30, 2020)

(where the court “conclude[d] that compelling reasons exist[ed] . . . based on, among other things, the

unique confluence of serious health issues and other risk factors facing this defendant, including . . . high

blood pressure, which places him at a substantially heightened risk of dangerous complications should he

contract COVID-19 as compared to most other individuals”).

       In United States v. Lewis, 2020 WL 5095471 (W.D. Wash. Aug. 28, 2020), the court found that

the 43-year-old defendant’s sickle cell trait placed him at risk of “serious complications if diagnosed with

COVID-19” and warranted compassionate release. Id. at *5; see also Thompson, 2020 WL 3470300, at *3

(where the court found that “a person with the sickle cell trait may experience serious complications if

diagnosed with COVID-19,” and that the defendant’s sickle cell trait, as well his “serious back injuries,

previous drug addictions, and obesity . . . increase the serious risks of COVID-19 for Defendant”).

       These decisions clearly support a finding that Tazewell’s hypertension, high blood pressure,

hyperlipidemia, and sickle cell trait place him at severe risk of serious illness from COVID-19.

   (2) Conditions at FCI Fort Dix

       The Court finds that the prison conditions at FCI Fort Dix, in combination with Tazewell’s

significant health conditions, constitute extraordinary and compelling circumstances supporting his

release. An increasing number of courts in this district have found that defendants’ pre-existing medical




                                                       9
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 10 of 14

conditions, combined with the increased risk of COVID-19 in prison settings and particularly Fort Dix

create extraordinary and compelling circumstances. See e.g. Fernandez, 2020 WL 7647459, at *4.

       Very recently, an S.D.N.Y. district judge held that “[c]onditions at [FCI Fort Dix] appear to

present serious risks of both spread of the virus and inadequate medical care for those who have been

infected.” United States v. Rodriguez, 2020 WL 7640539, at *4 (S.D.N.Y. Dec. 23, 2020). With respect to

the “spread of the virus,” the Government in Tazewell’s case does not dispute that “there has been a

troubling increase in the number of COVID-19 cases at FCI Fort Dix,” including 586 active COVID-19

cases among 2,743 inmates as of January 2, 2021. See Gov’t Suppl. Resp. at 2-3; Def. Mot. at 3, 5. With

respect to medical care, it is alleged that infected inmates are given “no more medical care than Tylenol

and bed rest.” Rodriguez, 2020 WL 7640539, at *4; see also Keegan Hamilton, Federal Prisons Keep

Turning Into COVID Nightmares: Everyone Looks Like Death, VICE NEWS, Nov. 28, 2020 (“prisoners at

Fort Dix also alleged a lack of adequate medical care, with staff only offering Tylenol for all but the most

severe symptoms”).

       The joint letter submitted by U.S. Senators Robert Menendez and Cory A. Booker to BOP

Director Michael Carvajal, dated December 8, 2020 (discussed at p.6, supra), notes “the failure to contain

the spread of COVID-19 at FCI Fort Dix during this . . . ongoing outbreak.” It confirms that “incarcerated

individuals have alleged that FCI Fort Dix is not providing sufficient medical treatment to individuals

infected with COVID-19.” See “Menendez, Booker, NJ Delegation Renew Call to Halt Transfers to Fort

Dix Amidst Continuing COVID-19 Outbreak,” https://www.menendez.senate.gov/.

       In its opposition, dated August 18, 2020, the Government stated that there were 39 COVID-19

cases at FCI Fort Dix. See Gov’t Opp. at 3. Subsequently, in its supplemental brief, dated December 29,

2020, the Government acknowledged that there were 295 active COVID-19 cases at FCI Fort Dix. See

Gov’t Suppl. Resp. at 2. As noted, as of January 2, 2021, the BOP reports that there are 586 active

COVID-19 cases at FCI Fort Dix. It is not unreasonable to assume that such a dramatic spike in the

number of cases would further impair the ability of Fort Dix to provide adequate medical care.

                                                     10
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 11 of 14

       The Court believes that BOP officials at Fort Dix may be endeavoring to provide a safe prison

environment but also that: (1) COVID-19 may spread to and overwhelm inmates with pre-existing

medical conditions such as Tazewell; and (2) if Tazewell does contract the virus, he is at serious risk of

severe illness and death. The prison conditions, coupled with Tazewell’s medical conditions and the

pandemic (see discussion at pp. 4-6, 8-10) create “extraordinary and compelling reasons.” See e.g. United

States v. Davis, 2020 WL 6785351, at *3 (D. Md. Nov. 18, 2020) (“a reduced sentence would be

consistent with the need to provide the defendant with necessary medical care . . . [it] would reduce the

risk that he will contract COVID-19 and have a severe case based on his [] hypertension, and would

benefit the BOP by allowing it to focus its medical resources on COVID-19 within FCI Fort Dix”).

   (3) Tazewell’s Sentence Reduction Is Consistent with the 18 U.S.C. § 3553(a) Factors

       Tazewell’s request for compassionate release is thoroughly consistent with the goals of sentencing

which include the need “to reflect the seriousness of the offense, to promote respect for the law, [ ] to

provide just punishment for the offense, to afford adequate deterrence to criminal conduct, [and] to

protect the public from further crimes of the defendant.” United States v. Harris, 2020 WL 5801051, at *3

(S.D.N.Y. Sept. 29, 2020). “The Court . . . is free to consider ‘the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before them in motions for compassionate

release.’” United States v. Rodriguez, 2020 WL 7640539, at *3 (S.D.N.Y. Dec. 23, 2020) (quoting United

States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020)).

       Tazewell’s underlying drug-trafficking offense (conspiracy to distribute and possess with intent to

distribute heroin) was serious, as are other narcotics-distribution crimes. But unlike many other cases,

Tazewell’s conviction triggered a mandatory minimum sentence of 20 years of incarceration (followed by

mandatory 10 years of supervised release). In the Court’s view, Tazewell’s mandatory minimum sentence

was higher than necessary to reflect “seriousness” and “to promote respect for the law.”

       Deterrence and protection of the public have been accomplished here. Tazewell has spent more

than 12 years in prison. See Def. Mot at 3. That represents more than 60% of his total 20-year sentence.

                                                      11
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 12 of 14

See United States v. Hernandez Frometa, 2020 WL 6132296, at *4 (S.D.N.Y. Oct. 19, 2020) (where

defendant “ha[d] served . . . over 60 percent of his sentence, which is sufficient to satisfy the purposes of

criminal sentencing”); United States v. Van Praagh, 2020 WL 3892502, at *1, 4 (S.D.N.Y. July 10,

2020); United States v. Asaro, 2020 WL 1899221, at *6 (E.D.N.Y. Apr. 17, 2020). The Government

confirms that Tazewell has approximately 5 years remaining on his sentence and is scheduled to be

released on August 6, 2025 if “he remains on good behavior.” See Gov’t Opp. at 3; Gov’t Suppl. Resp. at

1. When factoring in his good time, Tazewell has served 71% of his sentence. See e.g. United States v.

Bess, 455 F.Supp.3d 53, 55 (W.D.N.Y. 2020) (where the court granted compassionate release to a

defendant who “crediting ‘good time,’ has served roughly 60% of his sentence”).

       Tazewell’s 20-year mandatory minimum sentence is likely more severe than defendants would

face today. The Government acknowledges that: “At the time of the defendant’s conviction, the

mandatory minimum . . . was twenty years’ imprisonment. When Congress enacted the First Step Act in

2018, it lowered the applicable mandatory minimum to fifteen years’ imprisonment.” See Gov’t Opp. at 7.

Releasing Tazewell at this time would bring his sentence (more) in line with the First Step Act. See

United States v. Vargas, 2020 WL 6886646, at *8 (S.D.N.Y. Nov. 24, 2020).

       Tazewell was incarcerated more than 12 years ago at age 28. It has been 13 years since he last

committed a crime. He has taken several significant rehabilitative steps while incarcerated. For example,

Tazewell states that he has completed “[drug] counseling[] [and] overcome [his] addiction,” and that he

has “successfully completed 2 drug courses and approximately 30 educational courses.” See Def. Mot. at

4, 5. The Court believes that recidivism is less likely to occur in this case. See United States v. Fisher,

2020 WL 5992340, at *7 (S.D.N.Y. Oct. 9, 2020) (“[Defendant’s] age and time removed from criminal

activity . . . lessen the need for further specific deterrence or to ‘protect the public from further crimes’”).

With the appropriate conditions of supervision already in place, including that Tazewell “participate in a

program approved by the U.S. Probation Office for substance abuse”; and that he “participate in weekly

individual therapeutic counseling by a licensed therapist,” the Court believes that releasing Tazewell early

                                                       12
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 13 of 14

will, in fact, promote respect for the law. See Sentencing Tr. at 10:3-11:1; Judgment at 3-4; see also

United States v. Davies, 469 F. Supp. 3d 175, 176, 179 (S.D.N.Y. 2020) (“the § 3553(a) factors will be

served, and a just sentence imposed, by granting compassionate release” to defendant who had been

“involved in a large-scale drug trafficking conspiracy”); United States v. Torres, 464 F. Supp. 3d 651, 659

(S.D.N.Y. 2020) (“the section 3553(a) sentencing factors strongly favor a significant sentence reduction”

for defendants who had been convicted of conspiracy to distribute heroin and conducting a continuing

criminal enterprise).

   (4) No Danger to the Community

       Apart from the fact that Tazewell has proven by a preponderance of the evidence that there are

extraordinary and compelling health conditions that warrant compassionate release, the Court finds that

Tazewell’s early release from incarceration will not pose a danger to the community. This finding is based

upon several factors:

       For one thing, Tazewell’s crime of conviction, although serious, does not appear to have involved

violence. See United States v. Hayes, 2020 WL 3790615, at *3 (N.D. Ill. July 7, 2020). It reflects, in part,

Tazewell’s historical drug issues which he seems quite willing to address.

       Second, while in custody, Tazewell has taken drug counseling programs in a serious attempt to

overcome his addiction. Def. Mot. at 5. Tazewell voluntarily “successfully completed 2 drug courses and

approximately 30 educational courses.” Id. at 4. These rehabilitative efforts are commendable. See United

States v. Pena, 459 F. Supp. 3d 544, 552 (S.D.N.Y. 2020).

       Third, the BOP’s placement of Tazewell at the low-security facility at Fort Dix suggests that the

BOP does not consider him to be a danger to the (prison) community. See United States v. Hernandez,

2020 WL 3893513, at *4 (S.D.N.Y. July 10, 2020).

       Fourth, Tazewell has presented a sensible initial release plan. He states that “subject to the

approval of this Court and Probation” he will live with his wife and son at their home in Washington,

D.C. See Def. Mot. at 6. He is already seeking employment and represents that he will be able to secure

                                                     13
             Case 1:07-cr-01035-RMB Document 86 Filed 01/03/21 Page 14 of 14

employment working in a warehouse in Jessup, Maryland. Id. Tazewell also plans to “stay at home during

the COVID-19 pandemic [and his] wife will attend to the housekeeping and shopping.” Id. And, he also

states that “he will not be a burden to the United States taxpayer because [he] ha[s] insurance through

[his] wife to pay for [his] medical expenses.” Id. Tazewell’s return to a supportive and stable environment

further reduces any risk he will recidivate. See United States v. Franco, 2020 WL 4344834, at *3

(S.D.N.Y. June 24, 2020).

        Under his supervised release obligations, Tazewell will be required to “participate in a program

approved by the U.S. Probation Office for substance abuse”; and “participate in weekly individual

therapeutic counseling by a licensed therapist,” along with the mandatory conditions of supervision. See

Sentencing Tr. at 10:3-11:1; Judgment. See United States v. Vargas, 2020 WL 6886646, at *9 (S.D.N.Y.

Nov. 24, 2020) (where the court found that the defendant’s “impending [] term of supervised release will

adequately ensure his continued good behavior and abstention from . . . criminal conduct”); United States

v. Marks, 455 F. Supp. 3d 17, 35 (W.D.N.Y. 2020) (“Beyond the low risk that [defendant] now presents,

whatever risk there is can be further mitigated by supervised release”).

   V.      Conclusion & Order

        For the reasons set forth above, Defendant’s motion for compassionate release [Dck. #77] is

granted. The Government’s request [Dck. #81] to file Exhibits 2 through 7 (BOP medical records) under

seal is granted. United States v. Daugerdas, 2020 WL 2097653, at *3 n.2 (S.D.N.Y. May 1, 2020).

        Defendant’s previously imposed sentence of 240-months’ imprisonment is reduced to time served

effective immediately and Defendant’s supervised release is reduced to 4 years (and is subject to the

conditions imposed in the Judgment, dated April 7, 2009).


Dated: New York, New York
       January 3, 2021


                                                  _________________________________
                                                    RICHARD M. BERMAN, U.S.D.J.

                                                     14
